Citation Nr: 1128909	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  08-34 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypercholesterolemia.

2.  Entitlement to service connection for low potassium.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for residuals of gout, other than of the left great toe and the bilateral ankles.

5.  Entitlement to service connection for a disability manifested by a positive purified protein derivative test.

6.  Entitlement to service connection for an acquired psychiatric disorder.

7.  Entitlement to service connection for diabetes mellitus, type 2.

8.  Entitlement to service connection for a bilateral elbow disability.

9.  Entitlement to service connection for a bilateral shoulder disability.

10.  Entitlement to service connection for a bilateral hip disability.

11.  Entitlement to service connection for gastrointestinal disease.

12.  Entitlement to an initial compensable rating for erectile dysfunction.

13.  Entitlement to an initial compensable rating for a head scar.

14.  Entitlement to a compensable rating for a left toe disability.

15.  Entitlement to a compensable rating for sinusitis.

16.  Entitlement to a compensable rating for allergic rhinitis.

17.  Entitlement to a compensable rating for dermatitis.

18.  Entitlement to an increased rating for right knee degenerative joint disease with patella chondromalacia, currently rated as 10 percent disabling.

19.  Entitlement to an increased rating for left knee degenerative joint disease with patella chondromalacia, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to October 1984, August 1985 to October 1985, March 1990 to September 1990, February 1991 to September 1991, and January 1992 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007, September 2008, December 2008, and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran and his son testified at a July 2010 hearing sitting at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

With an October 2010 statement, the Veteran enclosed a copy of a personal blood pressure readings journal, and indicated that he was "requesting an upgrade due to the fact my [blood pressure] gets high and stays high for 2 to 5 days at a time."  The Board finds that this statement constitutes an informal claim for an increased rating for hypertension.  As review of the record does not show that action has been taken on this claim, it is referred to the RO for the appropriate development.

The issues of entitlement to service connection for diabetes mellitus type 2, entitlement to service connection for gout, entitlement to a compensable rating for sinusitis, entitlement to a compensable rating for allergic rhinitis, and entitlement to a compensable rating for dermatitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  At his July 2010 Board hearing, the Veteran withdrew his appeal with respect to the issues of entitlement to service connection for hypercholesterolemia and entitlement to service connection for low potassium.

2.  The Veteran's service treatment records show positive purified protein derivative (PPD) tests in September 1983 and August 1991; complaints of sleep disturbance; treatment for anxiety and other psychiatric symptoms; pain and other symptoms in the shoulders and elbows; and gastrointestinal symptoms.

3.  Lay statements establish the occurrence of snoring and sleep apnea episodes during the Veteran's period of service.

4.  The evidence of record relates the Veteran's currently diagnosed sleep apnea to his military service.

5.  The evidence of record does not reflect any current disability as manifested by his September 1983 and August 1991 positive PPD tests.

6.  A valid diagnosis of PTSD is not of record.

7.  Multiple non-PTSD acquired psychiatric diagnoses are of record, and the evidence relates them to the Veteran's military service.

8.  The evidence of record does not reflect diagnosed bilateral elbow, shoulder, or hip disabilities.

9.  The evidence of record relates the Veteran's gastrointestinal disease to his military service.

10.  The Veteran's erectile dysfunction is manifested by loss of erectile power, but not by deformity of the penis.

11.  The Veteran's head scar measures three inches in length by one-eighth inch in width, and was tender on palpation during VA examination, but manifested no other abnormalities.  

12.  The Veteran's left toe disability is manifested by no more than slight disability.

13.  The Veteran's right knee degenerative joint disease with patella chondromalacia is manifested by flexion to 140 degrees, extension to 0 degrees, and x-ray evidence of degenerative arthritis with painful motion, but with no instability or functional loss beyond that contemplated by the currently assigned rating.

14.  The Veteran's left knee degenerative joint disease with patella chondromalacia is manifested by flexion to 140 degrees, extension to 0 degrees, and x-ray evidence of degenerative arthritis with painful motion, but with no instability or functional loss beyond that contemplated by the currently assigned rating.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for hypercholesterolemia have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for low potassium have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

3.  The criteria for entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2010).

4.  The criteria for service connection a disability manifested by a positive PPD test have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2010).

5.  The criteria for service connection for an acquired psychiatric disorder other than PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

6.  The criteria for service connection for a bilateral elbow disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

7.  The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

8.  The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

9.  The criteria for service connection for gastrointestinal disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

10.  The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2010).

11.  The criteria for a 10 percent initial rating for head scar, but no greater, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7804 (2010).

12.  The criteria for an initial compensable rating for left great toe injury residuals have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).

13.  The criteria for an increased rating for right knee degenerative joint disease with patella chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5014-5010 (2010).

14.  The criteria for an increased rating for left knee degenerative joint disease with patella chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5014-5010 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  August 2006, January 2007, January 2008, March 2008, May 2008, November 2008, and January 2009 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  With the exception of the January 2007 letter, these letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's March 2009 Social Security Administration (SSA) disability determination, and the medical records considered in making that decision, was obtained in April 2009.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in September 2006, October 2006, June 2008, November 2008 February 2009, and February 2010; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2010) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Despite the numerous issues on appeal, the VLJ fully explained each issue on appeal and discussed evidence that would be helpful to substantiating the appellant's claim.  Specifically, this included medical evidence documenting the treatment of his currently service-connected disabilities, and discussing the onset of each of the disabilities for which the Veteran is seeking service connection.  Further, the VLJ addressed obtaining nexus opinions to support the contentions with respect to the claims of service connection, and indicated that he would need copies of the Veteran's pertinent documents for the claims file.  Accordingly, VA complied with 38 C.F.R. 3.103(c) (2) in this case to the extent possible in a case decided by law and not fact; neither the Veteran nor his representative has asserted otherwise.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Withdrawal of Issues on Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).

The Veteran's appeals as to the issues of entitlement to service connection for hypercholesterolemia and entitlement to service connection for low potassium were perfected in the September 2009 VA Form 9.  At his July 2010 Board hearing, however, the Veteran indicated that he wished to withdraw his appeal as to these issues.  The Board thus finds that the pertinent criteria have been met; as there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal with respect to these issues, and they are dismissed.

Service Connection Claims

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an inservice incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed inservice disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Sleep Apnea

In a January 2004 service treatment record, the Veteran denied having sleep issues.  However, multiple lay statements dated in September 2008 acknowledge the Veteran's sleeping problems during service, to include snoring and "fits" of physical activity; his wife's statement also confirms that the Veteran had intermittent apnea episodes.  These lay statements are credible evidence of the Veteran's sleep concerns, as such symptoms are readily identifiable by lay persons.  

Months after the Veteran's February 2006 separation from service, a VA examiner gave a diagnosis in October 2006 of "suspected sleep apnea," noting that it was not a formal diagnosis.  However, a December 2006 private sleep study resulted in a diagnosis of obstructive sleep apnea, and private and VA treatment records beginning that month show treatment for sleep apnea through July 2010.  

Multiple nexus opinions associated with the claims file relate the Veteran's diagnosed sleep apnea to his military service.  A June 2010 VA outpatient treatment record commented that although no sleep study was done during the Veteran's military service, it appears he may have been suffering from symptoms of sleep apnea at that time.  An October 2008 from the Veteran's private physician, Dr. Bolen, noted that in his professional opinion, the Veteran more likely developed sleep apnea while on active duty.  Similarly, Dr. Bolen's June 2010 opinion commented on the Veteran's inservice notations of fatigue and trouble sleeping, and concluded that the Veteran's sleep apnea most likely manifested during his active duty service, not after his service separation.

Ultimately, the Veteran has a current diagnosis of sleep apnea which has been found to be related to service by multiple probative opinions of record.  Credible lay statements, to include the Veteran's wife's written letter and his son's testimony at the Veteran's July 2010 Board hearing, establish continuity of sleep apnea symptomatology beginning prior to the Veteran's separation from service.  For these reasons, service connection for sleep apnea is warranted.

Positive PPD Test

The Veteran's service treatment records indicate that September 1983 and August 1991 tuberculosis tine tests were positive for purified protein derivative (PPD).  After each positive test, chest x-rays were taken which were both normal; he was prescribed a regimen of isoniazid.  No further positive tests are noted the service treatment records, and all remaining chest x-rays were normal.  

Although the Veteran's tuberculosis tine tests were positive for PPD in September 1983 and August 1991, the service and postservice medical evidence of record do not reflect a diagnosis of, or treatment for, active tuberculosis, or indicate that he has any related residuals.  As such, in the absence of proof of a present disability, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).  Accordingly, service connection for a disability manifested by a positive PPD test must be denied.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Acquired Psychiatric Disorder

The Veteran has claimed service connection for both PTSD and a non-PTSD acquired psychiatric disorder.  The Veteran claims that he had several stressor events in service that resulted in psychiatric symptoms.  Echoing his June 2009 stressor statement, the Veteran offered commentary at his July 2010 Board hearing concerning his work as a notification officer, informing service members' families of an inservice death.  He also testified as to his work as a readiness officer while stationed in Puerto Rico, asserting that he experienced terrible anguish when he had to send soldiers to war while feeling that they were unprepared for battle.  Finally, he discussed the conflict he experienced with his superiors while assigned to be the Equal Employment Opportunity (EEO) officer of his unit, and having to assist in prosecuting claims while meeting significant resistance from high-ranking officers.  

Additional specific regulations apply to claims for PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, 38 C.F.R. § 3.304 (f) was amended to eliminate the requirement for corroborating evidence of a claimed inservice stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  75 Fed. Reg. 39,843 (2010).  The regulatory revision is applicable to claims for service connection for PTSD that were, among other eligibility factors, appealed to the Board of Veterans' Appeals (Board) before July 13, 2010, but not decided by the Board as of that date.  Id.  As such, the Veteran's claim is affected by the amended regulation.  However, the Veteran's stressors do not relate to "fear of hostile military or terrorist activity."  Accordingly, the regulation as amended does not affect the Veteran's case.

Service connection for PTSD is also not warranted in the Veteran's case, as the probative and persuasive evidence of record does not reflect that the inservice events actually resulted in PTSD.  While some diagnoses of PTSD exist in the record, they lack probative value.  Four VA outpatient treatment records, dated in March 2007, May 2008, May 2009, and November 2009, reflect notations of "PTSD," "PTSD/anxiety" and "PTSD/sleep disorder," but do not provide a multi-axial diagnosis, or discuss how the Veteran meets the criteria for each of the hallmark requirements for PTSD (reexperiencing the original trauma, avoidance of stimuli related to the trauma, increased arousal such as anger or sleep difficulties).  See generally AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th edition, 1994) (DSM-IV).

PTSD was also not diagnosed at the September 2006 VA examination, as the VA examiner found that the Veteran had adjustments disorder with mixed disturbance of emotions.  Further, while his private licensed clinical social worker found in August 2008 that the Veteran had "PTSD symptoms," she did not diagnose PTSD.  Similarly, at a July 2007 VA outpatient visit, the Veteran was noted to have severe PTSD symptoms, but no diagnostic critical incident.  Finally, in a June 2010 VA outpatient visit, chronic adjustment disorder "with PTSD elements" was diagnosed; again, the Veteran was noted to have PTSD-like symptoms, but not to meet the diagnostic criteria for a PTSD diagnosis.  Because a valid diagnosis of PTSD is not of record, service connection for PTSD, specifically, is not warranted.

With respect to the non-PTSD acquired psychiatric disorder claim, May 2003 and December 2003 service treatment records diagnosed anxiety and depression, noted to have been caused by "recent and ongoing workplace events."  An undated service treatment record diagnosed borderline depression, after the Veteran endorsed difficulty sleeping, fatigue, emotional crying outbursts, and difficulty dealing with his work situation involving a lot of stress related to his job as an EEO officer.  Subsequent to service, treatment for psychiatric symptoms continued.  Private and VA outpatient treatment records dated from September 2007 through June 2010 showed diagnoses of adjustment disorder, depressive disorder, anxiety disorder, and bipolar disorder, with reported symptoms to include depression, mood swings, anxiety, insomnia, angry outbursts, irritability, and "night terrors" or nightmares.

Overall, the evidence reflects that the Veteran has a non-PTSD acquired psychiatric disability related to his military service.  August 2008 and April 2009 letters from the Veteran's private social worker documented his symptoms to include anxiety, nightmares, increased arousal, avoidance, and cyclothymic depression and mania; she concluded that the Veteran's correct diagnosis was bipolar disorder and anxiety disorder, which "seem[ed] directly attributable to the struggles" he experienced in the military.  Similarly, a June 2010 outpatient visit resulted in a diagnosis of mood disorder, and chronic adjustment disorder with PTSD elements.  The VA mental health clinician concluded that based on a review of the Veteran's service treatment records, it was "much more likely" than not that his chronic adjustment symptoms were due to stresses incurred on active duty.  Finally, a September 2010 letter from the Veteran's private social worker documented that the Veteran had been treated for anxiety, depression, symptoms of PTSD, and mood swings since September 2007.  She stated that she had reviewed his service treatment records, which seemed to her to indicate that he had symptoms of anxiety, mood swings, and depression during active duty; he also seemed to develop PTSD symptoms associated with his duties as a notification officer and while he was duty commander deploying soldiers whom he felt were unready for active duty, and his interpersonal and chain of command problems exacerbated his ongoing symptoms of anxiety, depression, and stress.  

While the record is inconsistent as to the specifically diagnosed non-PTSD acquired psychiatric disorder, it is clear that the Veteran has a non-PTSD psychiatric disorder, possibly manifested by multiple diagnoses, that is related to service.  Both chronic adjustment disorder and anxiety disorder have been found by multiple mental health professionals to be the result of the Veteran's military service, and specifically the notification officer, EEO officer, and preparedness officer responsibilities he held during his later years of service.  The sole negative opinion of record, that from the September 2006 VA examiner who found that the Veteran's psychiatric diagnoses were related to post-service events, is of no probative value as review of the examination report shows that the Veteran only reported his current stressors during that examination, not those he experienced in conjunction with his inservice responsibilities, which are clearly documented in the record both before and after the date of that VA examination.  Thus, the VA examiner was not fully informed when making his diagnosis and providing his opinion.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Otherwise, the diagnoses and nexus opinions discussed above are probative to relate the Veteran's currently diagnosed adjustment disorder and anxiety disorder to his military service.  For these reasons, service connection for an acquired psychiatric disorder, other than PTSD, is warranted.

Bilateral Elbows 

The Veteran's service treatment records show no evidence of elbow injury, reported elbow symptoms, or a diagnosed elbow disorder.  Subsequent to service, the Veteran reported multiple joint pains in his elbows at a May 2008 VA outpatient visit.  Similarly, he reported elbow pain at the November 2008 VA examination, but physical examination was normal; the diagnosis was normal bilateral elbow examination.  At the February 2009 VA examination, the Veteran reported that elbow pain began with repetitive motion, and that he felt it was mostly related to activity.  Physical examination showed full strength in all muscle groups, and full range of motion of the shoulders; x-rays showed no abnormalities.  The diagnosis was normal bilateral elbows.  

Despite the Veteran's reports of elbow symptomatology, the record does not reflect a currently diagnosed bilateral elbow disability.  Although the Veteran alleged at his July 2010 Board hearing that he had arthritis in his bilateral elbows, both x-rays and physical examination conducted at the February 2009 VA examination was normal.  Further, pain alone (absent underlying diagnosed pathology) does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Without competent evidence of a chronic disability, service connection for the disorder cannot be awarded.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  On that basis, service connection for a bilateral elbow disability is not warranted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Bilateral Shoulders 

March 2005 service treatment records show that the Veteran reported shoulder aches, pain, and spasms; the examining clinician did not diagnose a shoulder disorder, but concluded that his hypokalemia (low potassium) was possibly a contributing factor.  Subsequent to service, the Veteran reported multiple joint pains in his shoulders at a May 2008 VA outpatient visit.  Similarly, he reported shoulder pain at the November 2008 VA examination, but physical examination was normal; the diagnosis was normal bilateral shoulder examination.  At the February 2009 VA examination, the Veteran reported that he first had pain in his shoulders doing pushups.  Physical examination showed full strength in all muscle groups, and full range of motion of the shoulders; x-rays showed no abnormalities.  The diagnosis was normal bilateral shoulders.  

Despite the Veteran's reports of shoulder symptomatology, the record does not reflect a currently diagnosed bilateral shoulder disability.  Although the Veteran alleged at his July 2010 Board hearing that he had arthritis in his bilateral shoulders, both x-rays and physical examination conducted at the February 2009 VA examination was normal.  Further, pain alone (absent underlying diagnosed pathology) does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez, 13 Vet. App. at 285.  Without competent evidence of a chronic disability, service connection for the disorder cannot be awarded.  Brammer, 3 Vet. App. at 225.  On that basis, service connection for a bilateral shoulder disability is not warranted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Bilateral Hips 

The Veteran's service treatment records show no evidence of hip injury, reported hip symptoms, or a diagnosed hip disorder.  Subsequent to service at the February 2009 VA examination, the Veteran reported back pain that radiated to his hips; the examiner noted that this was not a true hip pathology, but lower back pathology.  Physical examination showed full strength in all muscle groups, and full range of motion; x-rays showed no fracture, dislocation, arthritis, or bony destructive lesion.  The diagnosis was normal bilateral hips.  

Despite the Veteran's reports of hip symptomatology, the record does not reflect a currently diagnosed bilateral shoulder disability.  Although the Veteran alleged at his July 2010 Board hearing that he had arthritis in his bilateral shoulders, both x-rays and physical examination conducted at the February 2009 VA examination was normal.  Without competent evidence of a chronic disability, service connection for the disorder cannot be awarded.  Brammer, 3 Vet. App. at 225.  On that basis, service connection for a bilateral hip disability is not warranted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Gastrointestinal Disease

The Veteran's service treatment records show reports of indigestion, but no diagnoses of gastrointestinal disease.  However, multiple lay statements dated in September 2008 acknowledge the Veteran's gastrointestinal problems during service.  These lay statements are credible evidence of the Veteran's gastrointestinal concerns, as they may recall their observations of the Veteran not feeling well on the occasions cited.  Private treatment records in October 2008 show treatment for gastrointestinal disease through June 2010.  

Two nexus opinions associated with the claims file relate the Veteran's diagnosed gastrointestinal disease to his military service.  An October 2008 private opinion noted treatment of the Veteran for gastrointestinal disease over the postservice period, and that the Veteran more than likely developed gastrointestinal disease while on active duty.  Similarly, a June 2010 opinion commented on the Veteran's inservice notations of indigestion, and concluded that the Veteran's gastrointestinal disease most likely manifested during his active duty service, not after his service separation.

Ultimately, the Veteran has a current diagnosis of gastrointestinal disease which has been found to be related to service by multiple probative opinions of record.  Credible lay statements, to include the Veteran's wife's written letter and the Veteran's testimony provided at the Veteran's July 2010 Board hearing, establish continuity of gastrointestinal symptomatology beginning prior to the Veteran's separation from service.  For these reasons, service connection for gastrointestinal disease is warranted.



Increased Rating Claims

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for an increased rating is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following the award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the rating must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Erectile Dysfunction

The Veteran's erectile dysfunction is rated as noncompensable disabling under Diagnostic Code 7522, which provides for a single 20 percent rating when the evidence shows deformity of the penis with loss of erectile power.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2010).  Where the Rating Schedule does not provide for a noncompensable rating for a diagnostic code, a noncompensable rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2010).

The objective medical evidence does not show deformity of the penis associated with the Veteran's erectile dysfunction.  The October 2006, February 2009, February 2010 VA examination reports and the September 2007 private treatment record mentioning erectile dysfunction did not indicate that deformity of the penis was evident on physical examination.  While the October 2006 VA examiner noted that the Veteran's testicles were approximately two-thirds of average size, there was no mention of a penis deformity.  

In an October 2010 statement, the Veteran argued that a compensable rating was warranted based on VA outpatient treatment records showing both erectile dysfunction and deformity of the penis.  However, review of these records only reflects the identification of Veteran's service-connected erectile dysfunction under the related Diagnostic Code 7522; while this specific diagnostic code rates deformity of the penis, the VA treatment records do not document any clinical findings showing an physical deformity of the penis itself.  For these reasons, the evidence does not support the assignment of a compensable rating for erectile dysfunction.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and a compensable rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Head Scar

Service connection for the Veteran's head scar was granted in the December 2008 rating decision, and an initial noncompensable rating assigned under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7800, which contemplates scars that cause disfigurement of the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800.  

During the pendency of the Veteran's appeal, the criteria for rating the skin was amended, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2010)).  Where the rating criteria are amended during the course of an appeal for an increased rating, the Board considers both the former and current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  However, because the amended regulations with respect to scars are only applicable to claims received on or after October 23, 2008, and the Veteran's claim was received in April 2008, the regulations as amended are not applicable.  

Prior to October 23, 2008, Diagnostic Code 7800 rated scars based on the presence or absence of the eight characteristics of disfigurement: scar five or more inches in length; scar at least one-quarter inch wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

To that end, Diagnostic Code 7800 provides for a 10 percent rating when one characteristic of disfigurement is present; a 30 percent rating when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement; a 50 percent rating when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement; and the maximum 80 percent rating when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).  

At the June 2008 VA scars examination, the Veteran's head scar measured 3 inches long and one-eighth inch wide.  It was normal-colored, normal-textured, devoid of skin breakdown, of normal contour, and was not noted to be adherent to underlying tissue.  Thus, as none of the eight scar characteristics were present on examination; a compensable rating is not warranted under Diagnostic Code 7800.

Other scar rating criteria have been considered.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Diagnostic Codes 7801 and 7802 are not for application as they provide ratings for scars other than the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802 (2008).  Diagnostic Codes 7803 and 7805 also are not for application because the Veteran's scar is not shown to be unstable or to cause limitation of function of the left scalp area.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7805 (2008).  

However, Diagnostic Code 7804 contemplates superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  At his July 2010 Board hearing, the Veteran testified that his scar as painful at times, and tender to the touch.  At the June 2008 VA examination, the examiner found that the scar was mildly tender on palpation.  On this basis, a compensable rating for the Veteran's head scar is warranted under Diagnostic Code 7804.

A 10 percent rating is warranted based on evidence that the Veteran's head scar was tender on palpation at the September 2006 VA examination.  For the reasons discussed above, however, the preponderance of the evidence is against the assignment of greater than a 10 percent rating.  There is no doubt to be resolved, and an increased rating beyond that assigned by this decision is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Left Toe 

The Veteran's left toe disability is rated as noncompensably rating assigned under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).  Diagnostic Code 5284 contemplates other foot injuries, and assigns 10, 20, and 30 percent ratings when the foot injury is moderate, moderately severe, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  Loss of use of the foot is evaluated as 40 percent disabling.  Id. at Note.  Where the Rating Schedule does not provide for a noncompensable rating for a diagnostic code, a noncompensable rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

In this case, the evidence does not support an initial compensable rating for the Veteran's left toe disability disorder.  The October 2006 VA feet examiner noted the Veteran's complaints of stiffness, swelling, and throbbing, but found no pedis planus, normal range of motion, normal Achilles alignment, normal weight-bearing, normal shoe wear, and a normal gait.  Similarly, the February 2009 VA examiner found normal range of motion of the toe, and the February 2010 VA feet examiner found no physical abnormalities on examination.  Despite the Veteran's subjective reports of left toe pain, swelling, and redness, the level to which he experiences symptomatology in that area, due to the left toe disability alone, does not constitute a moderate foot injury such that a 10 percent initial rating is warranted under Diagnostic Code 5284.

Other diagnostic codes pertaining to the foot have been considered.  See Schafrath, 1 Vet. App. at 595.  However, because there is no evidence of flatfoot, weak foot, claw foot, anterior metatarsalgia, hallux valgus, hallux rigidus, hammer toe, malunion of the tarsal or metatarsal bones, Diagnostic Codes 5276, 5277, 5278, 5279, 5280, 5281, 5282, and 5283 are not for application.  38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 5278, 5279, 5280, 5281, 5282, 5283 (2010).  Additionally, there is no evidence that additional functional loss exists not contemplated by the currently assigned rating.  38 C.F.R. § 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Turner v. Shinseki, 2011 WL 1211054 (Vet. App. 2011) (nonprecedential) (citing to VAOPGCPREC 9-98 in noting that consideration of functional loss may still be required even for disabilities rated under Diagnostic Codes not involving limitation of motion).  The February 2010 VA examiner specifically indicated that there was no additional function loss due to weakness, incoordination, or other functional factors; full range of motion of the toe was present.  Based on the above, the evidence does not support the assignment of an initial compensable rating for the Veteran's left toe disability.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an compensable rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Right and Left Knees 

The Veteran's bilateral knee degenerative joint disease with patella chondromalacia is rated as 10 percent disabling for each knee under the Diagnostic Code 5014-5010, indicating that the Veteran's osteomalacia led to traumatic arthritis.  See 38 C.F.R. § 4.20 (2010) (an unlisted condition may be rated under a closely related disease or injury in which the functions affected, anatomical localization, and symptomatology are closely analogous).  

Diagnostic Code 5010, for traumatic arthritis, and Diagnostic Code 5014, for osteomalacia, direct that disabilities rated under each of those codes be rated based on limitation of motion of the affected part, as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating will be assigned with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent rating will be assigned with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  Id.

Limitation of motion of the leg is evaluated under Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for 10, 20, and 30 percent ratings when flexion of the leg is limited to 45 degrees, 30 degrees, and 15 degrees, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic Code 5261 provides for 10, 20, 30, 40, and 50 percent ratings when extension of the leg is limited to 10, 15, 20, 30, and 45 degrees, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Review of the record reveals that limitation of flexion of each leg was to 140 degrees, and extension of the leg was to 0 degrees, at both the October 2006 and February 2010 VA examinations, and not noted to be limited at the February 2009 VA examination.  Thus, a compensable rating based on limitation of motion, or separate ratings based on both limited extension and flexion, is not warranted.  See id.; see also VAOGCPREC 9-2004, 69 Fed. Reg. 59,990 (Sept. 17, 2004).  However, the currently assigned 10 percent rating is warranted based on x-ray evidence of degenerative arthritis, with painful motion, as noted at the October 2006 and February 2010 VA examinations.  Therefore, the criteria for a 10 percent rating, but no greater, under Diagnostic Code 5003 are met.

Other potentially applicable diagnostic codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, the VA outpatient treatment records and VA examinations do not reflect evidence of right knee anklyosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2010).  Similarly, there is no evidence during the appeal period of dislocation or removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259, 5262, 5263 (2010).

The evidence also does not reflect a compensable level of recurrent subluxation or lateral instability such that an increased or separate rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  At the October 2006 and February 2010 VA examinations, the Veteran denied instability or recurrent subluxation of either knee, and instability was not shown on physical examination.  Accordingly, an rating greater than 10 percent disabling is not warranted under Diagnostic Code 5257.  Additionally, because the evidence does not demonstrate recurrent subluxation or lateral instability, a separate rating is not warranted.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997) (arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability).

The evidence of record also does not reflect that the Veteran's right knee degenerative joint disease, status post medial collateral ligament tear, results in a level of functional loss meriting an rating greater than 10 percent.  See DeLuca v. Brown, 8 Vet. App. at 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45 (2010).  During the October 2006 and February 2010 VA examinations, the Veteran reported swelling, popping, aching, pain, and stiffness, but repetitive motion on physical examination was not noted to result in additional limitation of motion due to pain, fatigue, weakness, lack of endurance, or incoordination with repetitive motion.  Ultimately, there is no evidence that the documented symptomatology constituted functional loss beyond that contemplated by the assigned rating.  See id.; see also 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261.  Accordingly, an increased rating is not warranted on the basis of functional loss.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and increased ratings for either the right knee or the left knee disabilities are not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54- 56.

Extraschedular Consideration

Consideration has also been given regarding whether any of the assigned schedular ratings are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2010).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular rating is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders, but the medical evidence reflects that those symptoms are not present in this case.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disabilities.  Marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.


ORDER

The claim for entitlement to service connection for hypercholesterolemia is dismissed.

The claim for entitlement to service connection for low potassium is dismissed.

Entitlement to service connection for sleep apnea is granted, subject to the applicable regulations concerning the payment of monetary benefits.

Entitlement to service connection for a disability manifested by a positive purified protein derivative test is denied.

Entitlement to service connection for an acquired psychiatric disorder is granted, subject to the applicable regulations concerning the payment of monetary benefits.

Entitlement to service connection for a bilateral elbow disability is denied.

Entitlement to service connection for a bilateral shoulder disability is denied.

Entitlement to service connection for a bilateral hip disability is denied.

Entitlement to service connection for gastrointestinal disease is granted, subject to the applicable regulations concerning the payment of monetary benefits.

Entitlement to an initial compensable rating for erectile dysfunction is denied.

Entitlement to an initial 10 percent rating, but no greater, for a head scar is granted, subject to the applicable regulations concerning the payment of monetary benefits.

Entitlement to a compensable rating for a left toe disability is denied.

Entitlement to an increased rating for a right knee disability is denied.

Entitlement to an increased rating for a left knee disability is denied.


REMAND

At his July 2010 Board hearing, the Veteran testified that his service-connected sinusitis and allergic rhinitis conditions had worsened since his last VA examination.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate rating of the current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326 (a) (2010).  On remand, a VA examination must be conducted to determine the current severity of the Veteran's service-connected sinusitis and allergic rhinitis conditions.

The Veteran has also claimed service connection for diabetes mellitus, type 2.  Multiple service treatment records, to include those dated in October 2004 and March 2005, document impaired glucose metabolism, and a January 2006 military facility laboratory test showed abnormally high glucose readings.  Further, a diagnosis of diabetes mellitus, type 2, was made at a May 2010 VA outpatient clinic visit.  With evidence in service of abnormal glucose readings in service, and a current diagnosis of diabetes mellitus, type 2, VA's duty to assist by providing a medical examination, and obtaining a nexus opinion, is thus triggered.  McLendon v. Nicholson, 20 Vet. App. 79, 81(2006).  A VA examination is required to determine whether the Veteran's currently diagnosed diabetes mellitus, type 2, is related to the documented impaired glucose metabolism and abnormally high glucose readings documented in service.

The RO denied the Veteran's claim for service connection for gout because the evidence did not show it had manifested in areas not already adjudicated as related to service (i.e. bilateral ankles).  While most of the evidence of record indicates that the Veteran's gout affects his great left toe and his bilateral ankles, all of which are already in receipt of service-connection, a July 2010 private treatment record noted that gout was causing a current right knee flare-up.  Thus, there is evidence that other body parts may be affected by this systemic disease.  A new examination is needed to determine whether gout exists in body parts other than the left great toe and the bilateral ankles, and if so, whether it is related to service.  

Finally, the Veteran asserted at his July 2010 Board hearing that his most recent examination to ascertain the severity of his seborrheic dermatitis, conducted in February 2010, was insufficient.  The evidence supports the Veteran's contention.  Inservice treatment records show findings of fine, pinpoint maculopapular rash covering the bilateral shoulders, with scattered pustule lesions.  The photographs the Veteran submitted at his Board hearing appear to reflect that this widespread nature of the Veteran's skin condition.  However, the February 2010 VA examination report indicated that there was no clinical evidence of dermatitis.  Unlike many disorders, skin disorders are among those conditions observable by laypersons, at least to the extent of the condition's existence, frequency of manifestation, and location.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding claimants competent to testify to symptomatology capable of lay observation).  To ensure that the current severity of the Veteran's dermatitis is properly documented, a new VA examination is required. 

Accordingly, the issues of entitlement to service connection for diabetes mellitus type 2, entitlement to service connection for gout, entitlement to a compensable rating for sinusitis, entitlement to a compensable rating for allergic rhinitis, and entitlement to a compensable rating for dermatitis are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the severity of his service-connected sinusitis and allergic rhinitis.  All indicated tests and studies should be conducted.  The claims folder and a copy of this Remand must be provided to and reviewed by the examiner.  Physical examination should include a determination of whether there is obstruction of either nasal passage, and if so, to what percent each nasal passage is obstructed.  The examiner should also comment as to the presence or absence of polyps in either nasal passage.  The examiner is advised that the Veteran is competent to report his symptoms and history, and that such descriptions must be considered in formulating any opinions.  A rationale for any opinion stated should be provided, citing to current clinical findings and/or claims file documents as appropriate.

2.  Schedule the Veteran for a VA examination to determine the etiology of his currently diagnosed diabetes mellitus, type 2.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  After review of the service treatment records and private and VA postservice treatment records, the examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed diabetes mellitus, type 2, had its onset in or is otherwise related to service, to include the notations of glucose metabolism impairment noted on the October 2004 and March 2005 military facility records, or the abnormally high glucose readings shown on the January 2006 military facility laboratory test results.  A rationale for any opinion stated should be provided, citing to current clinical findings and/or claims file documents as appropriate.

3.  Schedule the Veteran for a VA examination to determine whether he has gout in other joints besides the left great toe and the bilateral ankles, and to determine the etiology of any other affected areas.  The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent probability or greater) that any area affected by gout is related to the gout that resulted in the other service-connected joint areas.  The claims folder should be reviewed in conjunction with such examination and the examination report should indicate that such a review was performed.  Any opinion expressed should be accompanied by a complete rationale.

4.  Schedule the Veteran for a VA dermatology examination to determine the current symptomatology relating to service-connected dermatitis.  The claims file must be made available to and reviewed by the examiner in connection with the examination.  All clinical and special test findings should be clearly reported.  All pertinent skin and/or scar pathology found on examination should be noted in the report of the evaluation.  Photographs should be taken, as appropriate, if the examiner is unable to describe the symptoms in writing.

5.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for a scheduled examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

6.  When the above development has been completed, readjudicate the issues of entitlement to service connection for diabetes mellitus type 2, entitlement to service connection for gout, entitlement to a compensable rating for sinusitis, entitlement to a compensable rating for allergic rhinitis, and entitlement to a compensable rating for dermatitis.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


